Citation Nr: 1048182	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of cold weather 
injury of the bilateral upper and lower extremities, claimed as 
frostbite and also adjudicated as cold injury sequela.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1959.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from August 2007 and February 2009 rating decisions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for cold 
injury sequela.  

The Board notes that the Veteran requested a hearing before a 
member of the Board sitting at the RO (Travel Board) and was 
notified that his name would be places on a list of persons 
wishing to appear before the Board for a hearing.  See August 
2010 Board Hearing Notification Letter; see also February 2010 
"Appeal to the Board of Veterans Appeals," VA Form 9.  In a 
subsequent correspondence, the Veteran withdrew his request for 
such hearing.  See September 2010 "Statement in Support of 
Claim," VA Form 21-4138.  As such, the Board finds that the 
Veteran's hearing request is withdrawn. 

The Board also notes that the Veteran filed a timely Notice of 
Disagreement with the August 2007 Rating Decision that initially 
denied service connection for cold injury sequela.  See September 
2007 "Statement in Support of Claim," VA Form 21-4138 (Notice 
of Disagreement).  In a March 2008 "Statement in Support of 
Claim" (VA Form 21-4138), the Veteran indicated that he wished 
to "withdraw [his] pending appeal for service-connected cold 
injury sequela."  The Board construes this statement as a 
withdrawal of his September 2007 Notice of Disagreement with the 
claim for entitlement to service connection for cold injury 
sequela.  See 38 C.F.R. § 20.204 (2010).  However, a withdrawal 
does not preclude filing a new Notice of Disagreement and, after 
a Statement of the Case is issued, a new Substantive Appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been filed.  
38 C.F.R. § 20.204(c).  Further, a Notice of Disagreement is 
timely if it is filed within one year from the date that the 
agency of original jurisdiction (AOJ) mails notice of a 
determination by the AOJ.  38 C.F.R. § 20.302(a).  In this case, 
the Veteran filed his disagreement with the August 2007 Rating 
Decision denying service connection for cold injury sequela on 
May 2008, within one year of the initial AOJ determination.  See 
May 2008 "Appeal to the Board of Veterans Appeals," VA Form 9.  
The Board construes the May 2008 correspondence as a timely 
Notice of Disagreement with the August 2007 Rating Decision; 
thus, although the AOJ adjudicated the claim as a claim to reopen 
the service connection claim for cold injury sequela, the issue 
currently on appeal is not a claim to reopen service connection 
for cold injury sequela and new and material evidence to reopen 
the claim need not be considered.  As such, the issue is 
appropriately captioned above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, numbness 
of the upper and lower extremities as residuals of cold weather 
injury of the bilateral upper and lower extremities, claimed as 
frostbite and also adjudicated as cold injury sequela, had their 
onset in service.


CONCLUSION OF LAW

Numbness of the upper and lower extremities as residuals of cold 
weather injury were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
numbness of the upper and lower extremities as residuals of cold 
weather injury of the bilateral upper and lower extremities, 
claimed as frostbite and also adjudicated as cold injury sequela.  
As such, no discussion of VA's duty to notify or assist is 
necessary.

The Veteran seeks service connection for residuals of cold 
injuries of the upper and lower extremities, which he maintains 
are related to his active duty service.   

Initially, the Board notes that the Veteran's service treatment 
(STRs) and service personnel records are largely unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that VA 
has a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In support of this claim, the Veteran reports that he has 
suffered from residuals of in-service cold exposure since his 
period of service.   In addition, the Veteran's spouse, in a May 
2009 statement, indicates that she has observed the Veteran 
complain of cold intolerance since 1958.  Further, the Veteran's 
brother and cousin corroborate the Veteran's account of being 
exposed to cold weather conditions while serving in Germany.

Also in support of this claim, the Veteran filed a December 5, 
2006, report from Dr. Arthur Flatau III that reflects a diagnosis 
of "multiple symptoms consistent with cold exposure in a patient 
with no good reason to have neuropathy, such as diabetes, and 
with a normal arterial exam."  He also submitted a December 22, 
2006, statement from Dr. Flatau that shows that the Veteran's 
"symptoms" are likely secondary to something other than 
peripheral vascular disease.  In this regard, the Board notes 
that Dr. Flatau identified the symptoms as numbness in the hands 
and in the Veteran's lower extremities.

Thus, the record shows that there is a current residuals of cold 
injury disability (multiple symptoms consistent with cold 
exposure to include numbness of the hands and feet) and evidence 
of an in-service injury (exposure to cold weather conditions).  
In addition, the Veteran is competent to report symptoms and 
injuries suffered in-service because this requires only personal 
knowledge, not medical expertise, as it comes to the Veteran 
through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Further, the Board finds his statements regarding in-service cold 
exposure while serving in Germany consistent and credible with 
such service.  

In light of the foregoing, the Board finds that service 
connection is warranted.  There is probative, contemporaneous 
evidence of in-service cold weather injury with post-service 
symptomatology, and supportive lay and medical statements.  
Resolving doubt in his favor, the Board finds that the evidence 
supports service connection for residuals of cold weather injury 
disability of the bilateral upper and lower extremities.  38 
U.S.C.A. § 5107(b).  Because the three requirements for the grant 
of service connection for residuals of cold weather injury of the 
bilateral upper and lower extremities have been satisfied, and 
service connection for residuals of cold injury is warranted.  


ORDER

Service connection for residuals of cold weather injury of the 
bilateral upper and lower extremities, claimed as frostbite and 
also adjudicated as cold injury sequela, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


